Citation Nr: 0315830	
Decision Date: 07/14/03    Archive Date: 07/22/03	

DOCKET NO.  02-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound 
residuals of the right wrist, with a healed compound, 
comminuted fracture, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for gunshot wound 
residuals of the left ankle with traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
May 1952.

This matter arises from various rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the benefits sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

By decision dated May 17, 2002, the Board denied the veteran 
an increased rating for gunshot wound residuals of the right 
wrist with a healed compound, comminuted fracture, evaluated 
as 10 percent disabling.  The Board also developed the issue 
of the veteran's entitlement to an increased rating for 
gunshot wound residuals of the left ankle with traumatic 
arthritis, evaluated as 10 percent disabling.  In a joint 
motion for partial remand and to stay proceedings filed on 
November 8, 2002, the parties petitioned the United States 
Court of Appeals for Veterans Claims (Court) for further 
action by the Department consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By order dated November 14, 2002, the Court 
ordered that the motion for remand be granted, and that the 
part of the Board's May 17, 2002 decision that denied an 
increased rating for gunshot wound residuals of the right 
wrist, with a healed, compound, comminuted fracture, 
evaluated as 10 percent disabling be vacated.  
Coincidentally, the Board acquired additional evidence 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
Evidence acquired as a result of the Board's development 
action has been made a permanent part of the appellate 
record.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002), that eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 


determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

This matter arises from claims filed prior to the effective 
date of the VCAA.  The record does not indicate that the RO 
provided adequate notice to the claimant of the VCAA, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration.  
Nor has the RO satisfactorily addressed how the VCAA was 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.P.G.C. Prec. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  This must be accomplished prior to 
further appellate disposition to ensure that the appellant 
has been accorded due process of law.

While this case was in appellate status, the Board undertook 
additional development with respect to the issue of an 
increased rating for residuals of a gunshot wound of the left 
ankle with traumatic arthritis pursuant to authority granted 
by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  The development action 
requested by the Board has been completed, and has resulted 
in the acquisition of the reports of the veteran's VA medical 
treatment from 2000 to 2002.  On May 1, 2003, the United 
States Court of Appeals for the Federal Circuit 


in Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV) held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver of the 
right to initial consideration of the evidence by the RO.  
There is no indication of record that the veteran waived his 
right to RO review of the evidence developed by the Board.  
Again, in order to ensure that the veteran has been accorded 
due process of law, this evidence must be reviewed and 
evaluated by the RO prior to further appellate disposition.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The appellant may submit additional 
evidence and arguments in support of his 
claim.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and 


private, who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.

4.  The RO should then determine whether 
any further examination of the veteran is 
necessary regarding the disabilities at 
issue in order to ensure the adequacy of 
the record.  If further examination is 
deemed necessary, the claims file should 
be made available to the examining 
physician in conjunction with the 
examination.

5.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his attorney of this, and ask them to 
provide a copy of the outstanding medical 
records.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.

7.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case.  They 
should also 


be given the appropriate time period in 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




